Case: 09-30621     Document: 00511029524          Page: 1    Date Filed: 02/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 18, 2010
                                     No. 09-30621
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WALTER COCHRAN, also known as Walsh,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:04-CR-263-3


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Walter Cochran, federal prisoner # 29043-034, appeals the district court’s
reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on
amendments to the Sentencing Guidelines governing cocaine base (crack)
offenses. After initially denying Cochran’s § 3582(c)(2) motion, the district court
granted a motion for reconsideration and reduced Cochran’s sentence from 168
months to 156 months. As a threshold matter, we reject the Government’s
contention that Cochran’s appeal waiver bars his appeal of the district court’s

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30621   Document: 00511029524 Page: 2        Date Filed: 02/18/2010
                                No. 09-30621

§ 3582(c)(2) ruling. See United States v. Cooley,    F.3d    No. 08-30604, 2009
WL 4642610, at *2 (5th Cir. Dec. 9, 2009).       We thus turn to the merits of
Cochran’s appeal.
      We review a district court’s ruling under § 3582(c)(2) for an abuse of
discretion, its interpretation of the Guidelines de novo, and its findings of fact
for clear error. See Cooley, 2009 WL 4642610, at *1. However, we do not employ
the bifurcated procedural and substantive reasonableness review process derived
from United States v. Booker, 543 U.S. 220 (2005). See id. Cochran contends
that because his original sentence was at the bottom of the guidelines range of
168 to 210 months, the district court should have granted a comparable
reduction to the bottom of the amended range of 140 to 175 months. Cochran
argues that the court abused its discretion in light of the 18 U.S.C. § 3553(a)
factors and the commentary to U.S.S.G. § 1B1.1, pointing to the rationale
underlying the Guidelines amendment; efforts to eliminate the crack/powder
sentencing disparity; and his postsentencing conduct, which includes obtaining
a GED, participating in various programs, and his lack of disciplinary
infractions.
      The record reflects that the district court considered appropriate factors,
including Cochran’s criminal history and his postsentencing conduct, and
concluded that a 12-month reduction was warranted. The district court was not
obligated to reduce Cochran’s sentence at all; thus, the court was not required
to grant a further reduction within the amended guidelines range. See United
States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009). We discern no abuse of
discretion. The judgment of the district court is AFFIRMED.




                                        2